DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

July 31, 2017

FROM:

Brian Neale, Director
Center for Medicaid and CHIP Services

SUBJECT:

Promoting Access in Medicaid and CHIP Managed Care: Strategies for
Ensuring Provider Network Adequacy and Service Availability

CMS believes that states are in the best position to develop meaningful and appropriate network
adequacy and service availability standards that reflect the scope of their programs, the
populations served, and the unique demographics and characteristics of each state. To assist
states in developing their network adequacy and service availability standards, CMS formed a
working group of states to discuss common access challenges and goals, as well as to create a
forum for states to present their successful techniques for establishing and monitoring network
adequacy in their programs. The product of this group’s efforts is a compilation of effective and
promising network adequacy and service availability strategies and analysis techniques, as well
as valuable data sources that states are using to develop and assess the availability of providers
and services in their states. Promoting Access in Medicaid and CHIP Managed Care: A
Toolkit for Ensuring Provider Network Adequacy and Service Availability provides detailed
descriptions of state access strategies and techniques that states can easily replicate, or states can
customize the strategies and techniques to produce measures that address unique access
challenges in their Medicaid and CHIP programs.
The Toolkit is not intended to be an exhaustive list of approaches; it describes various standards
and approaches that may offer states new and reasonable ways to promote access to care. CMS
understands that state Medicaid and CHIP agencies play a crucial role in setting goals, standards,
and incentives to promote timely access, as well as work with managed care plans, providers,
consumers, and other stakeholders to address barriers to care. The Toolkit is intended to provide
guidance and resources to help states fulfill these important responsibilities.
Technical Assistance
CMS remains committed to providing technical assistance to states and other stakeholders in
understanding the Medicaid managed care regulatory provisions. If you have questions or would
like to request technical assistance related to the guidance in this informational bulletin, please
send an email to ManagedCareRule@cms.hhs.gov. We look forward to continuing our
partnership to deliver on our shared goals of providing high quality, sustainable healthcare to
those who need it most.

